Case 17-80326-JJG-7 Doc65_ Filed 04/20/20 EOD 04/20/20 10:54:28 Pgiof6

Fill in this information to identify your case:

Debtor 1 Michael Sloan Morris

First Name Middle Name Last Name
Debtor 2 Melissa Lea Morris
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF INDIANA

Case number 17-80326-JJG

{if known) Hi Check if this is an
amended filing

Official Form 106E/F «= ACh ecliuty eet Teh om Dwlst s

Schedule E/F: Grediters-W. red-Glaims. 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

GEER List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Hl No. Go to Part 2.
OO yes.

(GENE List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Oo Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim, For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2.
Total claim

4 Edelbrook Emergency Phys, LLC Last 4 digits of account number 3255 $1,370.00
Nonpriority Creditor's Name
PO Box 80164 When was the debt incurred? 3/2020
Philadelphia, PA 19101-1164
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF pebtor 1 only Oo Contingent
O Debtor 2 only O Unliquidated
O Debtor 1 and Debtor 2 only O Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O) Student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no O Debts to pension or profit-sharing plans, and other similar debts
O Yes Hl other. Specity Medical Services

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 5

Software Copyright (c) 19965-2020 Best Case, LLC - www.bestcase.com §2392 Best Case Bankruptcy
Debtor 1 Michael Sloan Morris

Debtor2 Melissa Lea Morris

42 | F&S Radiology P.C.
Nonpriority Creditors Name
P.O. Box 3371
Indianapolis, IN 46206-3371

‘Number Street City State Zip Code
Who incurred the debt? Check one.
Wi bebtor 1 only

DO Debtor 2 onty

O Debtor 1 and Debtor 2 only

 

 

CO Atteast one of the debtors and another

0 Check if this claim is for a community

debt
Is the claim subject to offset?

Hino
D yes

43 , Jeff and Lori Meyer

 
   

Case number (if known) 17-80326-JJG

Last 4 digits of account number FSR1 $380.00

When was the debt incurred? 9/2019

As of the date you file, the claim is: Check all that apply

D Contingent

oO Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
OU Student loans

QO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ Detts to pension or profit-sharing plans, and other similar debts

I other. Specify Medical Services

Last 4 digits ofaccount number 0699 $6,000.00

Nonpriority Creditors Name

7144 N Stevenson St. When was the debt incurred? 1/2018 -
Terre Haute, IN 47805

Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply

Who incurred the debt? Check one.

C1 Debtor 1 only O contingent

D1 Debtor 2 only CO unliquidated

@ Debtor 1 and Debtor 2 only Ci disputed

CZ Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:

Ci Cheek if this claim is for a community C Student loans

debt a) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims

Ho D vetts to pension or profit-sharing plans, and other similar debts

1 ves Mother. Specity RentDue =

44 | ion Lawn C Last 4 digits of accountnumber 8920 __ — $400.00_

‘Nonpriority Creditors Name _ ~

1400 E Springhill Drive When was the debt Incurred? 6/2019 a
Terre Haute, IN 47802 -

Number Street City State Zip Code As of the date you fife, the claim is: Check ail that apply

Who incurred the debt? Check one.

C1 Debtor 4 only OD Contingent

Mf Debtor 2 only D1 unliquidatea

C1 Detter 1 and Debtor 2 only O pisputed

CO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:

C1 Check if this claim is for a community C1 Student loans

debt oO Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims

Hi ito OO ebts to pension or profit-sharing plans, and other similar debts

0 ves W other. Specify Lawn Care oe

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
(45 |

46 |

Debter 1 Michael Sloan Morris

47

Official Form 106 E/F

 

 

Debtor 2 Melissa Lea Morris ; Case number (itknown) —--17-80326-JJG —

Terre Haute Regional Hospital Last 4 digits of accountnumber 7754 ____ $818.21
Nonpricrity Creditors Name
3801 S 7th St. When was the debt incurred? 7i2019 .

Terre Haute, IN 47802 _

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

I Debtor 1 only O Contingent

D Debtor 2 only 0 Untiquidated

0 Debtor 1 and Debtor 2 only OD bisputea

(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

CX) Check if this claim ts fora community O) Student toans

debt D obligations arising out of a separation agreement or divorce that you did not

ts the claim subject to offset? report as priority claims

Bi no C1 Debts to pension or profit-sharing plans, and other similar debts

O ves BB other. Specity Medical Services
Trans-Care, Inc - Last 4 digits of accountnumber 2285 _ $2,61 8.36
Nonpriority Creditor’s Name :

1299 E Voorhees St. When was the debt incurred? 2/2020

Terre Haute, IN47802 000

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

O Debtor 1 only oO Contingent

D1 Debtor 2 only D unliquidated

BB pebtor 4 and Debtor 2 only 0 Disputed

DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

D Check if this claim is for a. community C) student loans

debt oO Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims

No DO Detts to pension or profit-sharing plans, and other similar debts

D yes other. Specify Ambulance Services

Union Hospital Last 4 digits of accountnumber 9484 7 $374.97
‘Nonpriority Creditors Name

1606 N 7th St. When was the debt incurred? 6/2019 -

Terre Haute, IN47804

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

C1 Debtor 1 onty CO Contingent

0 Debtor 2 only 0 unliquidated

WB pebtor 1 and Debtor 2 only 0 Disputed

0 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

O Check if this claim is for a community C1 Student toans

debt | Obligations arising out of a separation agreement or divorce that you did not

ts the claim subject to offset? report as priority claims

no D bDetts to pension or profit-sharing plans, and other similar debts

O ves @ other. Specify Medical Services ae

Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of &

Software Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 1 Michael Sloan Morris
Debtor2 Melissa Lea Morris _

 

Case number (if known) 17-80326-JJG

[4.8 Union Hospital Inc Last 4 digits of account number 8931
'  ” “Nonpriority Creditors Name =” so
PO Box 3589 When was the debt incurred? 1/2020 _
_Terre Haute, IN 47803-0589
Number Street City State Zip Cade As of the date you file, the claim Is: Check ail that apply
Who incurred the debt? Check one.
WB pebtor 1 onty D contingent
DO Debtor 2 onty C0 untiquidated
CZ Debtor 1 and Debtor 2 only OU Disputed
DO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a community C1 student toans
debt 0 obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Mino 0 oebts to pension or profit-sharing plans, and other similar debts
O Yes @ other. specify Medical Services
49 | Union Hospital Inc Last 4 digits of account number = 1202 _

Nonpriority Creditors Name
PO Box 3589

Terre Haute, IN 47803-0589
Number Street City State Zip Code
Who incurred the debt? Check one.

 

0 Debter 1 only
U Debtor 2 only

Wl bebtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another
CJ Check if this claim Is for a community

debt
Is the claim subject to offset?

Hi no
D ves

ENEBM List Others to Be Notified About a Debt That You Already Listed

When was the debt incurred? 6/2019

As of the date you file, the claim is: Check all that apply

oO Contingent

DI uUntiquidated

D1 Disputed

Type of NONPRIORITY unsecured claim:
DO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts

WW other. Specity Medical Services

$2,742.18

$1,100.00

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to coltect from you for a debt you owe to somsaone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simtlarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts In Parts 1 or 2, do not fill out or submit this page.

Name and Address

Advanced Recovery Services
P.O. Box 3689

Terre Haute, IN 47803

Name and Address

Advanced Recovery Services
P.O. Box 3689

Terre Haute, IN 47803

Name and Address

Advanced Recovery Services
P.O. Box 3689

Terre Haute, IN 47803

Name and Address

Choice Recovery

1550 Old Henderson Road #100
Columbus, OH 43220

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): C Part 1: Creditors with Priority Unsecured Claims

Wi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

Mt part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): (C3 Part 1: Creditors with Priority Unsecured Claims

Wl Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you tist the original creditor?
Line 4,6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2020 Best Case, LLC - wanw.bestcase.com

Page 4 of 5
Best Case Bankrupicy
Debtor1 Michael Sloan Morris

Debtor2 MelissaLeaMorris = = | Case number (it known) 17-80326-JJG
Name and Address On which entry in Part 1 or Part 2 did you tist the original creditor?

Medicredit Inc Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
PO Box 1629

Maryland Heights, MO 63043

Name and Address
Phillip Smith

2901 Ohio Blvd, Suite 124
Terre Haute, IN 47803-2239

EENZIME Add the Amounts for Each Type of Unsecured Claim _

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 43 of (Check one): O Pant 1: Creditors with Priority Unsecured Claims

Last 4 digits of account number

WF part 2: Creditors with Nonpriority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims

6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

6a.

Total

claims

from Part 1 6b.
6c.
6d.
6e.
6f.

Total

claims

from Part 2 6g.
6h.
6i.
Gj.

Official Form 106 E/F

Total Claim
Domestic support obligations a. $ 0.00
Taxes and certain other debts you owe the government 6b. 3 0.00
Claims for death or personal injury while you were intoxicated 6c. $s ~ "9.00
Other. Add ail other priority unsecured claims. Write that amount here. 6d, $ ‘0.00
Total Priority. Add lines 6a through 6d. Ge ° § 0.00
Total Claim
Student loans 6f. $ 0.00
Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $
Debts to pension or profit-sharing plans, and other similar debts 6h. 3 0.00
Other. Add all other nonpriority unsecured claims, Write that amount Gi. - -
here. $ . - 1 5,81 0.72
a - . :
Total Nonpriority. Add lines 6f through 6i. gj. | 18,810.72

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

Page 5 of 5
Best Case Bankruptcy
Fill in this information to identify your case:

1

‘Debtor 1 Michael Sloan Morris

. FirstName — - 7 Middle Name
: Debtor 2 Melissa Lea Morris

‘ (Spouse if, filing) FirstName

“~~ “Middle Name"

Last Name

~"Tast Name - i

, United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF INDIANA

‘Case number 17-80326-JJG
» (if known)

Official Form 106Dec

HB Check if this is an
amended filing

Declaration About an Individual Debtor's Schedules 12116

\f two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 182, 1341, 1519, and 3571.

P| Sign Below

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

Mm No

O Yes. Name of person

Attach Bankrupicy Petition Preparer’s Notice,
'™ Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.
X fsiMichael Sloan Morris __

Michael Sloan Morris
Signature of Debtor 1

X és! Melissa Lea Morris
Melissa Lea Morris
Signature of Debtor 2

 

Date April 17, 2020

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
